DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed correspondence dated 12/6/2021 was considered. Applicant amendment to the claims was considered. Applicant claims a non-transitory machine readable medium having tangibly stored thereon executable instructions for execution by a processor of a computing device, wherein the executable instructions, in response to execution by the processor, cause the computing device to: convert voice data to text using speech-to-text synthesis; determine a voice command from the text;  determine whether the voice command is associated with sensitive data based on a set of criteria comprising any one or a combination of a user associated with the voice data, the voice command, requested data or other resources, and a location of user equipment providing a voice user interface (VUI) endpoint; route the voice command to an enterprise voice assistant server in response to a determination that the voice command is sensitive; and route the voice command to a third party voice assistant server in response to a 
The closest prior art of record of Thomson et al., (US 2020/0243094 A1) teach obtaining first audio data originating at a first device during a communication session between the first device and a second device. The method may also include obtaining an availability of revoiced transcription units in a transcription system and in response to establishment of the communication session, selecting, based on the availability of revoiced transcription units, a revoiced transcription unit instead of a non-revoiced transcription unit to generate a transcript of the first audio data. The method may also include obtaining revoiced audio generated by a revoicing of the first audio data by a captioning assistant and generating a transcription of the revoiced audio using an automatic speech recognition system. The method may further include in response to selecting the revoiced transcription unit, directing the transcription of the revoiced audio to the second device as the transcript of the first audio data. The cited prior art of record alone or in combination fails to fairly teach or disclose the claimed combination of features. Therefore, claims 1-20 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658